Citation Nr: 1112689	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  11-03 147	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 20, 2010 Board decision that determined that the Veteran was not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


FINDINGS OF FACT

1.  The Veteran in this case had Recognized Guerilla Service from December 1944 to October 1945, and Regular Philippine Army Service from October 1945 to November 1945.

2.  The Veteran has not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the September 20, 2010 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of the September 20, 2010  Board decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).

The September 2010 Board decision at issue determined that, although the Veteran met the service requirements for the benefit sought, a one-time payment from the Filipino Veterans Equity Compensation Fund, a February 1993 decision by VA's Compensation and Pension Service had held that the Veteran's right to VA benefits had been forfeited based on fraud.  The Board also referred to prior May 2003 and August 2007 Board decisions (both of which declined to reopen revocation of the forfeiture).  In the September 2010 Board decision, the Board concluded that, in the absence of evidence that the Veteran's forfeiture was or should be revoked, his claim for VA benefits of a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.

In alleging generally that the September 2010 Board decision contains CUE, the Veteran only argues that the decision did not clearly and specifically identify the fraud he committed.

The evidence of record at the time of the September 2010 Board decision reflects that a December 1975 rating decision assigned a 30 percent rating for service-connected gunshot wound to the left hand.

During a November 1988 VA field investigation, it was determined that the Veteran was estranged from his wife and was then living with a woman he described as his "common-law wife."  In July 1991, the RO received a Declaration of Status of Dependents form on behalf of the Veteran indicating that he was currently married to the "common-law wife", and had a child who was born in November 1986.  He submitted a copy of the child's birth certificate and a joint birth affidavit, which stated that the Veteran and his wife were the natural parents of the child.  The Veteran explained that he was seeking additional benefits for his natural child.  

After the RO received such information, a field examination was requested in August 1991 to determine the paternity of the child.  The October 1991 field examination report determined that the child was actually the wife's nephew.  The Veteran then admitted to the investigator that the child was not his natural child.  A certificate of live birth for the child and the baptismal record obtained by the investigator further supported that neither the Veteran nor his wife were the child's natural parents.  

A second field investigation in March 1992 disclosed evidence that the Veteran claimed the child as his own not to establish paternity, but only to prove to VA that the child was his dependent.  

In an October 1992 administrative decision, the RO determined that there was sufficient evidence to warrant submission for consideration of forfeiture for fraud under 38 U.S.C.A. § 6103(a).  In February 1993, the Compensation and Pension Service determined that the Veteran had forfeited all rights, claims, and benefits under the laws administered by VA by knowingly, intentionally, and deliberately making materially false and fraudulent statements in support of claiming additional benefits for a child who is not his natural child.  In essence, the Compensation and Pension Service found that the Veteran submitted a fraudulent birth certificate to support a fraudulent claim for additional benefits for a dependent who was not his natural child.  The Veteran did not perfect an appeal of the February 1993 decision.

In subsequent statements, the Veteran argued that he legally married his wife in 1996 and also legally adopted the child in 1995.  He submitted evidence supporting his assertions.  He also alleged he was misled into applying for additional benefits for the child.  

In May 2003 and August 2007 decisions, the Board declined to reopen the Veteran's claim for revocation of the forfeiture of his right to VA benefits. 

In reaching its conclusion that the Veteran was not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund, the Board's September 2010 decision correctly noted that the Veteran's right to VA benefits had been forfeited since 1993, and that the forfeiture decision had not been revoked.  The Board cited to the February 1993 forfeiture decision, and to the May 2003 and August 2007 Board decisions which determined that the forfeiture decision continued to stand.

In alleging that the September 2010 Board decision contained CUE, the Veteran only indicates that the Board failed to identify the fraud at issue.  The September 2010 Board decision, while not reiterating the details of the fraud committed by the Veteran that formed the basis for the forfeiture of his benefits, did reference the February 1993 VA decision, which is the decision that instituted the forfeiture of his right to VA benefits.  The Board decision also referenced the two prior Board decisions which determined that new and material evidence had not been submitted to revisit the matter.  In other words, the Board's September 2010 decision did identify the basis for its determination the Veteran was barred from the receipt of VA benefits.  The basis for that bar was the final February 1993 decision. 
 
To the extent the Veteran instead understands the September 2010 Board decision to have undertaken a de novo review of the matter of whether forfeiture was warranted, the Board's decision clearly did not include a merits determination of that matter, but instead relied on the fact, established in the record, that there is a final February 1993 VA decision which removes the Veteran's right to any VA benefit.  In short, the Veteran has not provided any cognizable argument as to why the September 2010 Board decision contains CUE.  Thus far, he has provided only nonspecific allegations of error; therefore, the purported CUE motion is facially deficient.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2010), the motion is dismissed without prejudice.


ORDER

The motion of CUE in a September 20, 2010 Board decision that determined that the Veteran was not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund is dismissed without prejudice to refiling.



	                       ____________________________________________
	J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

